FILED
                                                                              Dec 18 2019, 8:38 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Christopher J. Evans                                      Kathryn H. Burroughs
      Dollard Evans Whalin LLP                                  Monty K. Woolsey
      Noblesville, Indiana                                      Nancy L. Cross
                                                                Cross Glazier Burroughs, P.C.
                                                                Carmel, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      John Henderson,                                           December 18, 2019
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                19A-DC-1517
              v.                                                Appeal from the Hamilton
                                                                Superior Court
      Tina Henderson,                                           The Honorable David K. Najjar,
      Appellee-Respondent                                       Special Judge
                                                                Trial Court Cause No.
                                                                29D05-1702-DC-1121



      Crone, Judge.


                                              Case Summary
[1]   John Henderson (“Husband”) appeals the trial court’s findings of fact,

      conclusions thereon, and judgment (“the Order”) dissolving his marriage to

      Tina Henderson (“Wife”) and dividing their marital estate. Husband argues


      Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019                           Page 1 of 16
      that the trial court erred by including his contractual interest in certain real

      estate in the marital estate, valuing that real estate, and excluding certain

      evidence. Finding no error, we affirm.


                                   Facts and Procedural History
[2]   In August 2000, Husband and Wife married. Husband is a farmer, and Wife is

      a self-employed grant administrator. They had two children during the

      marriage, and Wife was pregnant when the parties’ marriage was dissolved.


[3]   In March 2010, Husband entered into a contract (“the Contract”) with Deborah

      Hoover and Ruthanne Bowser (“Sellers”) to purchase 37.93 acres in Tipton

      (“the Real Estate”) for $189,650.00, and he paid Sellers $1000 as a down

      payment. Amended Ex. Vol. 3 at 68 (Husband’s Ex. 97). 1 Wife is not a party

      to the Contract. The Contract requires Husband to make annual payments of

      principal and interest in the amount of $15,137.76 for a term of twenty years,

      but denies him the “privilege of pre-payment.” Id. at 69. Husband is also

      required to pay the taxes on the Real Estate and to keep the Real Estate insured.

      Id. The Contract requires Husband to use the Real Estate, and on the date the

      Contract was executed, Husband took “full and complete possession of the Real

      Estate” and obtained the right to plant crops and to perform all other functions

      in connection with farming the Real Estate. Id. at 69. The Contract prohibits




      1
       Husband’s citations to the record regarding the Contract are completely inaccurate; he cites to the wrong
      volumes and the wrong page numbers.

      Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019                            Page 2 of 16
      the Real Estate from being rented, leased, or occupied by any person other than

      Husband. Id. at 73. The Contract prohibits both Sellers and Husband from

      selling or assigning their interests in the Contract or the Real Estate without the

      other party’s written consent, provided, however, that consent shall not be

      unreasonably withheld. Id. The Contract also prohibits Sellers from obtaining

      a loan secured by a mortgage on the Real Estate. Id. The Contract contains a

      forfeiture clause, which provides that if Husband fails to perform as agreed or

      make any payments as they become due, “the Contract shall, at the option of

      the Sellers, be forfeited and terminated and all payments theretofore made shall

      be retained by the Sellers as rent” for the use of the Real Estate. Id. at 74.

      Finally, the contract provides that upon Husband’s full performance and the

      payment of all sums due under the Contract, Sellers agree to convey to

      Husband the Real Estate by warranty deed. Id. at 70.


[4]   In February 2017, Husband filed a petition for legal separation from Wife,

      which was subsequently converted to one for dissolution. Husband and Wife

      agreed to bifurcate the dissolution proceedings, so that property issues would be

      decided separately from child-related issues. Mother requested findings of fact

      and conclusions thereon pursuant to Indiana Trial Rule 52(A). In December

      2018, a hearing was held solely on property issues, after which, the trial court

      took the matter under advisement.


[5]   In May 2019, the trial court issued the Order, dissolving the parties’ marriage

      and dividing the marital estate; the child-related issues were addressed in a



      Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019      Page 3 of 16
subsequent order and are not in issue here. The Order provides in relevant part

as follows:


        29. Husband is party to a land contract for the purchase of 37.93
        acres of real estate located on S.R. 28, in Tipton, Indiana.
        Husband entered into the land contract in March of 2010 and
        made payments during the marriage from marital assets.
        Husband also insured the property and paid taxes from marital
        assets during the marriage. Husband farms the land that he is
        purchasing on contract. The parties dispute the date of filing
        value of the real estate as well as the payoff amount.


        Wife contends the amount owed is $118,000 as represented by
        the parties on financial statements to Farmers’ Bank. Husband
        contends the payoff balance is $139,000, which matches
        testimony and exhibits submitted at the final hearing by Donna
        Lehman, a CPA who had done work for both parties in their
        individual capacities as well as their business interests. A real
        estate appraisal by Comer Real Estate states the value of the real
        estate is $303,600 as of September 15, 2017. Wife contends the
        real estate is worth $379,300 or $10,000 per acre, which is the
        value the parties used on a financial statement prior to the date of
        filing submitted to Farmers’ Bank.


        30. The Court finds the value of the real estate is $303,600 and
        the amount owed on the property is $139,000.


Appealed Order at 7. The trial court included the value of the Real Estate and

the amount due on the Contract in the marital estate and calculated the marital

estate’s net worth to be $903,261.03. Id. at 5-6, 10, 12 (findings 24 and 48).

The trial court found that Husband had rebutted the presumption that an equal

division of the marital estate would be just and reasonable and awarded him

Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019      Page 4 of 16
      55% of the marital estate and Mother 45%. The Order awarded Husband the

      contractual interest in the Real Estate, providing as follows: “Husband shall

      also be solely responsible for the remaining balance owed on [the Contract] and

      shall receive the contractual interest in the 37.93 acres on State Road 28 in

      Tipton, Indiana free and clear of any claim of Wife.” Id. at 14. Husband was

      also awarded the marital residence and was ordered to refinance the mortgage

      and remove Wife from all liability for the mortgage. When the refinancing was

      completed, Wife was ordered to execute a quitclaim deed transferring her

      interest in the marital residence to Husband. To achieve an equitable division,

      Husband was ordered to pay Wife $257,504.47. Husband appeals.


                                      Discussion and Decision
[6]   Here, the trial court entered findings of fact and conclusions thereon at Wife’s

      request. Our standard of review is well established:


              Where the trial court has entered special findings of fact and
              conclusions thereon, our court will “not set aside the findings or
              judgment unless clearly erroneous, and due regard shall be given
              to the opportunity of the trial court to judge the credibility of the
              witnesses.” Ind. Trial Rule 52(A). Under our … two-tiered
              standard of review, we must determine whether the evidence
              supports the findings and whether those findings support the
              judgment. We consider the evidence most favorable to the trial
              court’s judgment, and we do not reweigh evidence or reassess the
              credibility of witnesses. We will find clear error only if the record
              does not offer facts or inferences to support the trial court’s
              findings or conclusions of law.




      Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019       Page 5 of 16
      B.L. v. J.S., 59 N.E.3d 253, 258-59 (Ind. Ct. App. 2016) (citations and quotation

      marks omitted), trans. denied. We accept unchallenged findings as true.

      McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997).


          Section 1 – The trial court did not err by including Husband’s
           contractual interest in the Real Estate in the marital estate.
[7]   Husband contends that findings 24, 29, 30, and 48 of the Order are clearly

      erroneous insofar as they treat the value of his contractual interest in the Real

      Estate as a divisible marital asset. 2 In addressing his contention, we are guided

      by the following principles:


              [I]n a dissolution action, all marital property goes into the marital
              pot for division, whether it was owned by either spouse before
              the marriage, acquired by either spouse after the marriage and
              before final separation of the parties, or acquired by their joint
              efforts. Ind. Code § 31-15-7-4(a). For purposes of dissolution,
              property means all the assets of either party or both parties. Ind.
              Code § 31-9-2-98. The requirement that all marital assets be
              placed in the marital pot is meant to insure that the trial court
              first determines that value before endeavoring to divide property.
              Indiana’s “one pot” theory prohibits the exclusion of any asset in
              which a party has a vested interest from the scope of the trial
              court’s power to divide and award. While the trial court may
              decide to award a particular asset solely to one spouse as part of
              its just and reasonable property division, it must first include the
              asset in its consideration of the marital estate to be divided. The




      2
        Husband does not challenge the trial court’s findings that he made payments on the Contract and paid for
      the insurance and property taxes on the Real Estate using marital assets during the marriage. Appealed
      Order at 7 (finding 29).

      Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019                          Page 6 of 16
              systematic exclusion of any marital asset from the marital pot is
              erroneous.


      Falatovics v. Falatovics, 15 N.E.3d 108, 110 (Ind. Ct. App. 2014) (emphasis in

      Falatovics omitted) (citations and quotation marks omitted).


[8]   Specifically, Husband argues that the Real Estate is not a divisible marital asset

      because it is not owned by the parties. See Estudillo v. Estudillo, 956 N.E.2d
1084, 1091 (Ind. Ct. App. 2011) (“[A] trial court may not distribute property

      not owned by the parties.”). According to Husband, (1) Sellers are the titled

      owners of the Real Estate; (2) Husband’s “standing relative to the Real Estate is

      that of a purchaser having certain contractual rights who, conditionally, may

      eventually receive legal title to the Real Estate assuming fulfillment of certain

      terms and obligations as set forth within the Contract”; and (3) to the extent

      Husband has an interest in the Real Estate, “it an equitable interest which the

      trial court is without authority to distribute.” Appellant’s Br. at 10. To support

      his position, Husband relies on the following general rule: “[A]n equitable

      interest in real property, titled in a third party, although claimed by one or both

      of the divorcing parties, should not be included in the marital estate.” Id.

      (quoting Estudillo, 956 N.E.2d at 1091). This rule has been acknowledged

      several times by Indiana courts, including the Indiana Supreme Court, and

      appears to have originated in In re Marriage of Dall, 681 N.E.2d 718, 722 (Ind.

      Ct. App. 1997). See Vadas v. Vadas, 762 N.E.2d 1234, 1235-36 (Ind. 2002)

      (quoting Dall); Estudillo, 956 N.E.2d at 1091 (citing Dall); Nicevski v. Nicevski,



      Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019       Page 7 of 16
       909 N.E.2d 446, 449 (Ind. Ct. App. 2009) (quoting Dall), trans. denied; In re

       Marriage of Bartley, 712 N.E.2d 537, 545 (Ind. Ct. App. 1999) (citing Dall).


[9]    We begin our analysis with an examination of Dall. There, the wife’s parents

       purchased a lot and provided nearly all the resources to build a home on the lot

       for the wife, husband, and their children. When the lot was first acquired, the

       parties apparently had an oral agreement that title would be conveyed to the

       wife and husband sometime in the future. However, the wife’s mother “refused

       the couple’s request to convey title during construction of the home, and the

       parties were unable to come to any agreement after that time.” 681 N.E.2d at

       720. When the husband filed for dissolution, the wife’s parents still owned

       record title to the property.


[10]   Despite the fact that the wife’s parents had record title to the property, the trial

       court included the value of the property in the Dalls’ marital estate. The wife

       appealed, contending that the property was not a marital asset. In addressing

       the issue, the Dall court observed,


               Case law has long established that an unvested interest in
               property is not divisible as a marital asset.... No one has vested
               rights in an ancestor’s property until the latter’s death.... Even
               some vested interests, such as remainders in which the spouses
               have no present possessory interest, are deemed too remote to be
               included in a property settlement.


       Id. at 722 (quoting Hacker v. Hacker, 659 N.E.2d 1104, 1107 (Ind. Ct. App.

       1995)). Thus, the Dall court reasoned, “an equitable interest in real property

       titled in a third-party, although claimed by one or both of the divorcing parties,
       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019       Page 8 of 16
       should not be included in the marital estate.” Id. The Dall court concluded

       that the trial court improperly included the value of the property in the marital

       estate, explaining,


                Neither [h]usband nor [w]ife holds a vested interest in the marital
                residence, and their purported equitable interest in the property is
                indeterminate. …. Nor is there evidence that [w]ife will
                definitely acquire title to the home. There are any number of
                circumstances that could prevent or discourage [wife’s parents]
                from transferring title to [w]ife, thereby preventing her from
                acquiring ownership.


       Id. The Dall court reversed and remanded and clarified that, at most, “the trial

       court may consider the value of the [w]ife’s continued possession and residence

       in the home in determining a just and equitable division of the marital assets.”

       Id. at 723-24. 3


[11]   Significantly, the Dall court attached the following footnote to the rule that an

       equitable interest in real property titled in a third party should not be included

       in the marital estate:

                This rule would not apply where the real estate is titled in a third-party,
                and husband and/or wife are the contract purchaser. In that case, the
                parties have a vested interest in the contract, which is a marital
                asset, and their equitable interest in the real estate is not
                indeterminate but is derived from the contract. Neither would the



       3
        In reaching its decision, the Dall court relied on Hacker, 659 N.E.2d at 1111, in which another panel of this
       Court concluded that the trial court, in determining a just and reasonable division of the marital estate,
       properly considered husband’s present possessory interest in the family farm on which he lived rent-free as an
       economic circumstance of the parties.

       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019                            Page 9 of 16
               rule apply where the real estate is titled in a partnership,
               corporation or other business organization in which the spouse
               has an ascertainable interest as a partner, shareholder or member.


       Id. at 722 n.5 (emphasis added). Given these limitations, the rule in Dall may

       be considered an overstatement. Unfortunately, subsequent cases that cited

       Dall did not acknowledge the limitations in the footnote. Those cases,

       however, did not involve the circumstances described in the footnote. See

       Vadas, 762 N.E.2d at 1235-36 (trial court properly excluded marital home from

       marital estate where couple lived in home that husband sold to his father before

       couple got married and couple never became financially able to buy back the

       house as expected); Estudillo, 956 N.E.2d at 1091 (trial court did not err in

       excluding real estate from marital estate where, just prior to wife’s filing for

       dissolution, husband transferred title to real estate to his adult daughter from a

       prior relationship); Nicevski, 909 N.E.2d at 449 (trial court erred in including

       marital home in marital estate where husband and wife lived in marital home

       legally titled to husband’s parents, husband and wife disputed origin of money

       used to purchase the home, and husband’s parents were not joined as necessary

       nonparties); Marriage of Bartley, 712 N.E.2d at 545 (social security widow’s

       benefits from prior marriage that she forfeited during her marriage to husband

       could not be considered in distributing marital estate).


[12]   Returning to Husband’s claim that any interest he has in the Real Estate is an

       equitable interest and, pursuant to Dall, an equitable interest should not be

       included in the marital estate, we observe that Husband does not acknowledge


       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019     Page 10 of 16
       the Dall court’s footnote that “the rule does not apply where the real estate is

       titled in a third-party, and husband and/or wife are the contract purchaser.”
618 N.E.2d at 722 n.5. Here, unlike Dall and the aforementioned cases,

       Husband and Sellers have executed a written contract for Husband’s purchase

       of the Real Estate. Husband has a vested interest in the Contract, and his

       equitable interest in the Real Estate is not indeterminate but is derived from the

       Contract. See id. He will obtain title to the Real Estate upon his full

       performance with and payment of the amount due under the Contract. As

       such, the general rule announced in Dall, that an equitable interest in real

       property titled in a third party should not be included in the marital estate, does

       not apply to the circumstances present in this case.


[13]   Our supreme court’s discussion in Skendzel v. Marshall, 261 Ind. 226, 301
N.E.2d 641 (1973), regarding the ownership of property purchased via land

       contract supports our determination. In Skendzel, our supreme court held as

       follows:


               Under a typical conditional land contract, the vendor retains
               legal title until the total contract price is paid by the vendee.
               Payments are generally made in periodic installments. Legal title
               does not vest in the vendee until the contract terms are satisfied,
               but equitable title vests in the vendee at the time the contract is
               consummated. When the parties enter into the contract, all
               incidents of ownership accrue to the vendee. The vendee assumes
               the risk of loss and is the recipient of all appreciation in value.
               The vendee, as equitable owner, is responsible for taxes. The
               vendee has a sufficient interest in land so that upon sale of that
               interest, he holds a vendor’s lien.


       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019     Page 11 of 16
               This Court has held, consistent with the above notions of
               equitable ownership, that a land contract, once consummated
               constitutes a present sale and purchase. The vendor has, in
               effect, exchanged his property for the unconditional obligation of
               the vendee, the performance of which is secured by the retention
               of the legal title. The Court, in effect, views a conditional land
               contract as a sale with a security interest in the form of legal title
               reserved by the vendor. Conceptually, therefore, the retention of
               the title by the vendor is the same as reserving a lien or mortgage.
               Realistically, vendor-vendee should be viewed as mortgagee-
               mortgagor. To conceive of the relationship in different terms is to
               pay homage to form over substance.


       Id. at 234, 301 N.E.2d at 646 (citations and quotation marks omitted).


[14]   Here, pursuant to the Contract, Husband enjoys full use and occupancy of the

       Real Estate, pays taxes on it, and maintains the insurance. He, not Sellers,

       bears the risk of loss and will benefit from any appreciation in value of the Real

       Estate. Upon Husband’s full performance and payment of all sums due under

       the Contract, the Sellers are obligated to convey to Husband the Real Estate by

       warranty deed. Sellers’ retention of the legal title to the Real Estate is akin to a

       mortgage on the Real Estate. Husband argues that given the many restrictions

       in the Contract, it should be considered more like an automobile lease. We are

       unpersuaded. Accordingly, we conclude that the trial court did not err by

       including Husband’s contractual interest in the Real Estate in the marital estate.




       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019       Page 12 of 16
            Section 2 – The trial court did not abuse its discretion in
                            valuing the Real Estate.
[15]   Husband also contends that the trial court erred in valuing the Real Estate. “We

       review a trial court’s decision in ascertaining the value of property in a

       dissolution action for an abuse of discretion.” Balicki v. Balicki, 837 N.E.2d 532,

       536 (Ind. Ct. App. 2005), trans. denied (2006). Generally, a trial court does not

       abuse its discretion if the court’s chosen valuation is within the range of values

       supported by the evidence. Crider v. Crider, 15 N.E.3d 1042, 1056 (Ind. Ct. App.

       2014), trans. denied. “[T]he burden of producing evidence as to the value of the

       marital property rests squarely ‘on the shoulders of the parties and their

       attorneys.’” Galloway v. Galloway, 855 N.E.2d 302, 306 (Ind. Ct. App. 2006)

       (quoting Perkins v. Harding, 836 N.E.2d 295, 302 (Ind. Ct. App. 2005)). “A

       valuation submitted by one of the parties is competent evidence of the value of

       property in a dissolution action and may alone support the trial court’s

       determination in that regard.” Alexander v. Alexander, 927 N.E.2d 926, 935 (Ind.

       Ct. App. 2010) (quoting Houchens v. Boschert, 758 N.E.2d 585, 590 (Ind. Ct.

       App. 2001), trans. denied), trans. denied.


[16]   Here, Husband submitted an appraisal valuing the Real Estate at $303,000.

       Wife provided evidence that the Real Estate was worth $379,000. The trial

       court weighed the evidence and determined that the value of the Real Estate

       was $303,000. On appeal, Husband argues that the trial court erred in relying

       on the appraiser’s valuation because the valuation was based on a fee simple

       interest that could be sold in an unrestricted sale. Husband maintains that his

       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019    Page 13 of 16
       interest in the Real Estate is restricted because the Contract does not permit him

       to prepay the purchase price or sell or assign his interest without the Sellers’

       consent, and he has no current ability to leverage or liquidate any equity that he

       may have. He also asserts that under the terms of the Contract, his interest in

       the Real Estate could be forfeited.


[17]   We observe that Husband submitted the appraisal he now takes issue with and

       called the appraiser as a witness but did not question her as to how the Contract

       provisions affected the value of his interest in the Real Estate. Other than the

       appraisal and Wife’s valuation evidence, Husband directs us to no evidence in

       the record assigning a value to the Real Estate. We conclude that the trial

       court’s valuation of the Real Estate is supported by the evidence and therefore

       find no abuse of discretion.


            Section 3 – The trial court did not abuse its discretion in
                               excluding evidence.
[18]   Finally, Husband asserts that the trial court erred in excluding testimony from

       Hoover (one of the Sellers) and corresponding exhibits. We review a trial

       court’s decision to admit or exclude evidence for an abuse of discretion. Reed v.

       Bethel, 2 N.E.3d 98, 107 (Ind. Ct. App. 2014). A trial court does not abuse its

       discretion unless its decision is clearly against the logic and effect of the facts

       and circumstances before it. Id. Any error in a ruling to admit or exclude

       evidence does not constitute reversible error unless it affects a substantial right

       of the party. Ind. Evidence Rule 103.



       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019       Page 14 of 16
[19]   At trial, Husband attempted to elicit testimony from Hoover “to illuminate

       certain conditions of the [C]ontract” and to explain “why she, as Seller, would

       not allow [Husband] to sell or assign his interest in the [C]ontract and would be

       deemed reasonable in reaching such a decision.” Appellant’s Br. at 16. At this

       point, the Contract had already been admitted. Wife objected to the proposed

       testimony and the corresponding exhibits on the grounds that the terms of the

       Contract spoke for themselves, the trial court could interpret the Contract

       within its four corners, and parol evidence was inappropriate. The trial court

       sustained the objection and excluded the evidence.


[20]   Husband submitted exhibits 226 and 247 as offers of proof. Second Amended

       Ex. Vol. 6 at 3, 5-6. Exhibit 247 is a list, prepared by Hoover and Husband’s

       trial attorney, of reasons that Husband’s sale of the Real Estate would be

       unreasonable. Apparently, Husband wanted to establish how difficult it would

       be to obtain Sellers’ consent for him to sell his interest. The extreme difficulty

       in obtaining such consent, according to Husband, affects the value of his

       interest. Husband asserts that the evidence bore only on valuation and not the

       interpretation of the Contract. We disagree. The evidence clearly was meant to

       show Hoover’s interpretation of the Contract provision that prohibited Sellers

       and Husband from selling or assigning their interests in the Contract and Real

       Estate without written consent of the other, provided, however, that “any

       consent shall not be unreasonably withheld.” Amended Ex. Vol. 3 at 73.


[21]   “Interpretation and construction of contract provisions are questions of law.”

       John M. Abbott, LLC v. Lake City Bank, 14 N.E.3d 53, 56 (Ind. Ct. App. 2014).

       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019    Page 15 of 16
               The four corners rule states that where the language of a contract
               is unambiguous, the parties’ intent is to be determined by
               reviewing the language contained within the “four corners” of
               the contract, and “parol or extrinsic evidence is inadmissible to
               expand, vary, or explain the instrument unless there has been a
               showing of fraud, mistake, ambiguity, illegality, duress or undue
               influence.”


       Id. (quoting Adams v. Reinaker, 808 N.E.2d 192, 196 (Ind. Ct. App. 2004)).

       Based on the four corners rule, we conclude that the trial court did not abuse its

       discretion in excluding exhibit 247 and any testimony based on it. Aside from

       the four corners rule, we observe that Hoover’s reasons justifying her opinion

       that Husband’s sale of the Real Estate would be unreasonable are purely

       speculative, since no sale of any kind was under consideration and the

       circumstances surrounding any possible future sale are unknown.


[22]   Exhibit 226 purports to be a list of some of the provisions in the Contract.

       Exhibit 226 offered nothing that was not already in the Contract. As such, the

       trial court did not abuse its discretion in excluding exhibit 226 and testimony

       based on it.


[23]   Based on the foregoing, we affirm the trial court’s order.


[24]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 19A-DC-1517 | December 18, 2019    Page 16 of 16